Citation Nr: 1045353	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for lung disability to include 
asthma and sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's claim.  During the course of the 
appeal, the Veteran moved to Illinois; original jurisdiction now 
resides with the Chicago, Illinois RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2010, subsequent to the Board hearing, the Veteran 
submitted additional evidence directly to the Board.  At that 
time, the Veteran also submitted a written waiver of local 
consideration of this evidence.  This waiver is contained in the 
Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) 
(2010). 


FINDINGS OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed lung disabilities to include asthma and 
sarcoidosis and his military service.


CONCLUSION OF LAW

A lung disability to include asthma and sarcoidosis was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 105, 1110, 116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a lung 
disability including asthma and sarcoidosis, which he contends he 
developed during his active military service.  
In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated October 
2005.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in service 
that caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship between 
the disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the October 2005 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claim.

The above-referenced VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
[Emphasis as in the original].  The October 2005 VCAA letter 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please let us 
know.  If you have any evidence in your possession that pertains 
to your claim, please send it to us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in a March 2006 
letter, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact of 
the condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the March 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's statements and VA and 
private treatment records.  

The Board notes that in October 2008 and October 2005 the RO 
attempted to obtain the Veteran's service treatment records from 
the National Personnel Records Center (NPRC).  However, the RO 
was notified that most of these service treatment records were 
destroyed in a fire at that facility.  The Veteran was notified 
of this issue in the May 2006 rating decision and May 2007 
statement of the case.

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate the 
claim being decided herein, including efforts to obtain service 
treatment records that were apparently destroyed in the NPRC 
fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to obtain a 
veteran's service medical records.  The Board finds, however, 
that in light of evidence that the records were destroyed in a 
fire there is no reasonable possibility that the missing records 
may be located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  
Additionally, some of the Veteran's service treatment records 
from Fort Campbell have been located and associated with his 
claims folder, including an October 1957 record documenting 
treatment for an acute respiratory infection.  

Further, the Veteran authorized the release of records from 
Little Company of Mary Hospital.  However, in February 2009, that 
facility indicated that they no longer have any information on 
the Veteran for the specified dates because the medical record 
has been purged.  The Court has held that, where records are 
unavailable, "VA has no duty to seek to obtain that which does 
not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); 
Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Therefore, VA has 
no further duty to him with respect to obtaining these records.  
The Veteran has been accorded the opportunity to provide such 
records himself.  The Board notes that he was able to submit a 
document indicating that he received treatment at Little Company 
of Mary Hospital in October 1997, October 1994, and July 1992.  

Additionally, as indicated above, the Veteran was afforded a VA 
examination in April 2009 as to his claimed lung disability.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
[the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion].  The Board therefore concludes that the VA 
examination report is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including sarcoidosis, when they 
are manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Initial matter - the missing service records

As has been explained above, most of the Veteran's service 
treatment records were lost in a fire at the NPRC.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the Veteran or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases].

In any event, the loss of most of the Veteran's service records, 
although regrettable, is not dispositive as to the outcome of 
this case.  The Veteran has indicated that he sought treatment 
for lung problems in service.  Fortunately, the claims folder 
contains record of treatment for an acute respiratory infection 
at Fort Campbell in October 1957.

Analysis

The Veteran seeks entitlement to service connection for a lung 
disability, including asthma and sarcoidosis, which he asserts he 
developed during his military service.  See, e.g., the Veteran's 
notice of disagreement (NOD) dated September 2006.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus between the first two elements.  
See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with 
bronchial asthma and sarcoidosis.  See the April 2009 VA 
examination report.  As such, Hickson element (1) is satisfied.

As to Hickson element (2), as noted above, the majority of the 
Veteran's service treatment records are unavailable.  However, 
the Veteran has not submitted evidence demonstrating that he was 
diagnosed with a choronic lung disability including asthma and/or 
sarcoidosis during his active military service.  However, he has 
indicated that he received in-service treatment for lung problems 
and has pointed to an October 1957 service treatment record as 
evidence of said treatment.  The record shows that the only 
diagnosis made at that time was for an "acute respiratory 
infection, undifferentiated."  No diagnosis of a continuing lung 
disability was made at that time.  Nor has the Veteran presented 
evidence of any such diagnosis.  Notably, the evidence record 
does not show that the Veteran was diagnosed with sarcoidosis 
until April 1969.  See the University of Illinois treatment 
record dated April 1969.  Therefore, the presumption set forth in 
38 C.F.R. 
§§ 3.307, 3.309(a) is inapplicable to the Veteran's sarcoidosis.  
Additionally, the Board notes that a continuing asthma diagnosis 
was not documented in treatment records until February 1982.  See 
the VA treatment record dated February 1982.  

Regardless, as indicated above, a service treatment record dated 
October 1957 documents the Veteran's treatment for an "acute 
respiratory infection, undifferentiated."  Accordingly, Hickson 
element (2) is satisfied to that extent.  

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record demonstrates that the 
Veteran's currently diagnosed bronchial asthma and sarcoidosis 
are not related to his military service.  Specifically, the April 
2009 VA examiner concluded that "[i]n my opinion, it is less 
likely than not that the patient's current pulmonary problems are 
related to the acute respiratory infection documented in October 
23, 195[7].  Acute respiratory infections do not cause pulmonary 
sarcoidosis and asthma."  

The April 2009 VA medical opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  See Bloom, supra [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion"].  Moreover, the VA opinion appears to be consistent 
with the Veteran's medical history, which is absent any 
documentation of continuing diagnosis of sarcoidosis until April 
1969 and asthma until February 1982.  

The Veteran has not submitted a medical opinion to contradict the 
conclusions of the April 2009 VA examiner.  As was explained in 
the VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed bronchial asthma and 
sarcoidosis are related to the Veteran's military service, the 
Board notes that under certain circumstances lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Veteran's lay reports of current disability are 
supported by the clinical evidence.  However, at issue in this 
case is whether there is competent evidence linking his current 
disability to in-service lung injury or related complaints.  In 
this regard, neither the Veteran nor his representative is 
competent to comment on medical matters such as etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
and his representative in support of the claim are not competent 
evidence of a nexus between current disability and military 
service.  

To the extent that the Veteran is contending that he has had a 
lung disability including bronchial asthma and/or sarcoidosis on 
a continuous basis since service, the Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed in the law and 
regulations section above.  In Savage v. Gober, 10 Vet. App. 488 
(1997), the Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not treatment, 
the lack of evidence of treatment may bear upon the credibility 
of the Veteran's current assertions of a continuity of 
symptomatology.  While competent to report difficulty breathing, 
the Veteran is not competent to report that his perceived 
symptoms during service and shortly thereafter were manifestation 
of a chronic disability such as sacroidosis or asthma.  In this 
regard, the Board observes that the Veteran's contention of 
related lung symptomatology continually since service is 
contradicted by the findings of the April 2009 VA examiner who 
specifically considered the Veteran's reports of breathing 
problems during service and thereafter in rendering his negative 
nexus opinion.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a lung 
disability including asthma and sarcoidosis.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for a lung disability including 
asthma and sarcoidosis is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


